DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
                A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
                The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7 and 21 of US Patent No. 9,929,551 and over claims 1, 2, 7 and 18 of US Patent No. 10,158,216.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is the broader version of the issued patent. An example is listed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korcz et al. A (US 7,824,213) in view of Korcz et al. B (US 2014/0262488).

In regards to claim 1, Korcz et al. A teaches an electrical cable connector (10) for an electrical box (14), the electrical cable connector (10) comprising: a housing (16) defining a space (opening in the electrical connector (10), figure 12) configured to receive an electrical cable (12), the housing (16) having means for attaching (via coupling tabs (50) and tab (42)) the housing to the electrical box (14); and at least one flexible cable retaining member (64) (a spring (64) is a resilient member capable of flexing) secured to or integrally formed into the housing (16, figure10) and extending into the space (opening in the electrical box (14) figure 12).  

Although Korcz et al. A teaches the connector being mounted from the inside of the housing, Korcz et al. A does not explicitly teach the (entire) housing being configured to be installed within the electrical box and having means for attaching the housing to an interior of the electrical box.




    PNG
    media_image1.png
    349
    492
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included mounted on the inside of the electrical box of Korcz et al. A the electrical connector as taught by Korcz et al. B instead of being mounted on the exterior to provide a one piece construction having the cable connector permanently attached to the electrical box for gripping the outer surface of the cable (paragraph [0011]), providing an improved cable clamp and connector (paragraph [0010]).

In regards to claim 2, Korcz et al. A in combination with Korcz et al. B teaches the electrical cable connector according to claim 1, wherein the at least one cable retaining member (64) comprises at least one leg (66) capable of flexing (a spring (64) is a resilient member capable of flexing) when the electrical cable (12) is received in the space (opening in the electrical connector (10), figure 12).  


In regards to claim 3, Korcz et al. A in combination with Korcz et al. B teaches the electrical cable connector according to claim 1, wherein the at least one cable retaining member (64) comprises a plurality of legs (left and right legs (66)), wherein each leg is capable of flexing (a spring (64) is a resilient member capable of flexing) when the electrical cable (12) is received in the space (opening in the electrical connector (10), figure 12).  

In regards to claim 4, Korcz et al. teaches an electrical cable connector (10) comprising: a housing (16) attachable to one of a plurality of walls (98) of an electrical box (14)(see figure 12), the housing (16) defining a space (opening in the electrical connector (10), figure 12) and configured to receive an electrical cable (12) in the space (opening in the electrical connector (10), figure 12); and at least one cable retaining member (64) secured to or integrally formed into the housing (16) and extending into the space (opening in the electrical connector (10), figure 110) such that when the electrical cable (12) is received in the space (opening in the electrical connector (10), figure 12) at least a portion of the cable retaining member (64) engages the electrical cable (12) and holds the electrical cable (12) in the space (opening in the electrical connector (10), figure 12).  

Although Korcz et al. A teaches the connectoe being mounted from the inside of the housing, Korcz et al. A does not explicitly teach the (entire) housing being configured to be installed within the electrical box and having means for attaching the housing to an interior of the electrical box.




    PNG
    media_image1.png
    349
    492
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included mounted on the inside of the electrical box of Korcz et al. A the electrical connector as taught by Korcz et al. B instead of being mounted on the exterior to provide a one piece construction having the cable connector permanently attached to the electrical box for gripping the outer surface of the cable (paragraph [0011]), providing an improved cable clamp and connector (paragraph [0010]).

In regards to claim 5, Korcz et al. A in combination with Korcz et al. B teaches the electrical cable connector according to claim 4, wherein the at least one cable retaining member (64) comprises at least one leg (66).  

claim 6, Korcz et al. A in combination with Korcz et al. B teaches the electrical cable connector according to claim 5, wherein the at least one leg (66) is a flexible leg (a spring (64) is a resilient member capable of flexing) that is capable of flexing when the electrical cable (12) is received in the space (opening in the electrical connector (10), figure 12).  


In regards to claim 7, Korcz et al. A in combination with Korcz et al. B teaches the electrical cable connector according to claim 4, wherein the at least one cable retaining member (64) comprises a plurality of legs (the section with arms (64) has two legs (66), figure 4).  

In regards to claim 8, Korcz et al. A in combination with Korcz et al. B teaches the electrical cable connector according to claim 7, wherein each of the plurality of legs (66) are flexible legs, wherein each leg (66) is capable of flexing (a spring (64) is a resilient member capable of flexing) when the electrical cable (12) is received in the space (opening in the electrical connector (10), figure 12).  

In regards to claim 9, Korcz et al. teaches an electrical cable connector (10) comprising: a housing (16) mountable (via coupling tabs (50) and tab (42)) to one of a plurality of walls (98) of an electrical box (14), the housing (16) having a cable holding space (opening in the electrical connector (10), figure 12), the housing (16) being configured to receive in the cable holding space (opening in the electrical connector (10), figure 12) a portion of an electrical cable (12) passing through the one of a plurality of walls (the wires (84) of cable (12) extends through the openings of the walls (98) of the electrical box (14)), and the housing (16) being configured to prevent sheathing (outer corrugated layer of the cable (12)) of the receive electrical cable (12) from passing through the housing (16); (axial passage (20) of the body (16)) and at least one cable retaining member (64) secured to or integrally 

Although Korcz et al. A teaches the connectoe being mounted from the inside of the housing, Korcz et al. A does not explicitly teach the (entire) housing being configured to be installed within the electrical box and having means for attaching the housing to an interior of the electrical box.

Korcz et al. B teaches the (entire) housing (12) being configured to be installed within the electrical box (22) and having means for attaching the housing to an interior of the electrical box (see the figure below).
 
It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included mounted on the inside of the electrical box of Korcz et al. A the electrical connector as taught by Korcz et al. B instead of being mounted on the exterior to provide a one piece construction having the cable connector permanently attached to the electrical box for gripping the outer surface of the cable (paragraph [0011]), providing an improved cable clamp and connector (paragraph [0010]).

claim 10, Korcz et al. A in combination with Korcz et al. B teaches the electrical cable connector according to claim 9, wherein the at least one cable retaining member (64) comprises at least one leg (66).  

In regards to claim 11, Korcz et al. A in combination with Korcz et al. B teaches the electrical cable connector according to claim 10, wherein the at least one leg (66) is a flexible leg (a spring (64) is a resilient member capable of flexing) that is capable of flexing when the electrical cable (12) is received in the space (opening in the electrical connector (10), figure 12).  

In regards to claim 12, Korcz et al. A in combination with Korcz et al. B teaches the electrical cable connector according to claim 9, wherein the at least one cable retaining member (portions (64)) comprises a plurality of legs (the arm portions (64) has two legs (66), figure 4).  

In regards to claim 13, Korcz et al. A in combination with Korcz et al. B teaches the electrical cable connector according to claim 12, wherein each of the plurality of legs (66) are flexible legs (a spring (64) is a resilient member capable of flexing), wherein each leg (66) are capable of flexing when the electrical cable (12) is received in the cable holding space (opening in the electrical connector (10), figure 12).  

In regards to claim 14, Korcz et al. A in combination with Korcz et al. B teaches an electrical cable connector (10) for an electrical box (14) (see figure 12), the electrical cable connector (10) comprising: a housing (16)  attachable to an interior surface of the electrical box (electrical box (14); via coupling tabs (50) and tab (42)), the housing (16) being configured to receive a portion of an electrical cable (12) passed into the electrical box (14) so as to permit electrical wires (84) within the electrical 


In regards to claim 15, Korcz et al. A in combination with Korcz et al. B teaches the electrical cable connector according to claim 14, wherein the at least one cable retaining member (64) comprises at least one leg (66).  

In regards to claim 16, Korcz et al. A in combination with Korcz et al. B teaches the electrical cable connector according to claim 15, wherein the at least one leg (66) is a flexible leg (a spring (64) is a resilient member capable of flexing) that is capable of flexing when the electrical cable (12) is received in the interior space (opening space of the body (16)).  

claim 17, Korcz et al. A in combination with Korcz et al. B teaches the electrical cable connector according to claim 14, wherein the at least one cable retaining member (64) comprises a plurality of legs (there are two legs (66) in the arm (64) portion).  

In regards to claim 18, Korcz et al. A in combination with Korcz et al. B teaches the electrical cable connector according to claim 17, wherein each of the plurality of legs (66) are flexible legs (a spring (64) is a resilient member capable of flexing), wherein each leg is capable of flexing (a spring (64) is a resilient member capable of flexing) when the electrical cable (12) is received in the interior space (inner space of the body (16).  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 19-22 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Korcz et al. (US 2014/0262488).

In regards to claim 19, Korcz et al.  teaches an electrical cable connector (12) comprising: receiving means (74) mountable within an electrical box (22) for receiving an electrical cable (32), the receiving means (74) being mountable to an electrical box (22) from within the electrical box (figure 1); 

    PNG
    media_image2.png
    289
    479
    media_image2.png
    Greyscale


In regards to claim 20, Korcz et al. teaches the electrical cable connector according to claim 19, wherein the receiving means (74) comprises a housing (the outer surfaces of the (74)).  

In regards to claim 21, Korcz et al. teaches the electrical cable connector according to claim 19, wherein the retaining means (Shown in the figure above) comprises at least one leg (shown in the figure above).  

In regards to claim 22, Korcz et al. teaches the electrical cable connector according to claim 19, wherein retaining means (74) comprises a plurality of legs (shown in the figure above; left and right leg).



Response to Arguments 
Applicant’s arguments with respect to claim(s) 1, 4, 9 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 










	Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2847   

/William H. Mayo III/Primary Examiner, Art Unit 2847